DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2022 and 02/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Regarding claim 1, 
Step 1 Analysis: Claim 1 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 1 recites, in part, determining, based on first tag information of a first image set, a first probability value that a first sample image is annotated with an Nth tag when the first sample image is annotated with an Mth tag, wherein M and N are unequal and are positive integers; and adding the first probability value to second tag information of a second sample image, annotated with the Mth tag, in a second image set., as drafted, are processes that, under broadest reasonable interpretation, covers the performance of the limitation in the mind which falls within the “Mental Processes” grouping of abstract ideas. The limitations of: 
determining, based on first tag information of a first image set, a first probability value that a first sample image is annotated with an Nth tag when the first sample image is annotated with an Mth tag, wherein M and N are unequal and are positive integers can be considered to be an mathematical calculation performed in the human mind,
and adding the first probability value to second tag information of a second sample image, annotated with the Mth tag, in a second image set can be considered to in the human mind, 
determine input features and weights at locations…, can be considered to be an mathematical calculation performed in the human mind,
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: the claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.
	Regarding dependent claim 2-7, they do not overcome the deficiencies of the rejected independent claim 1 and they are also rejected.
Regarding claim 8, 
Step 1 Analysis: Claim 8 is directed to a machine, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 8 recites, in part, determining, based on first tag information of a first image set, a first probability value that a first sample image is annotated with an Nth tag when the first sample image is annotated with an Mth tag, wherein M and N are unequal and are positive integers; and adding the first probability value to second tag information of a second sample image, annotated with the Mth tag, in a second image set., as drafted, are processes that, under broadest reasonable interpretation, covers the performance of the limitation in the mind which falls within the “Mental Processes” grouping of abstract ideas. The limitations of: 
determining, based on first tag information of a first image set, a first probability value that a first sample image is annotated with an Nth tag when the first sample image is annotated with an Mth tag, wherein M and N are unequal and are positive integers can be considered to be an mathematical calculation performed in the human mind,
and adding the first probability value to second tag information of a second sample image, annotated with the Mth tag, in a second image set can be considered to in the human mind, 
determine input features and weights at locations…, can be considered to be an mathematical calculation performed in the human mind,
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “one or more processors” and “a memory”. Thus, the elements in the claim are recited at a high level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a processor and memory to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the limitation of receive input feature information is well-understood, routine, and conventional, as evidenced by MPEP §2106.05(d)(II)(iv), “Storing and retrieving information in memory”. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, these additional elements amount to mere instructions to apply the exception using generic computer components and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
	Regarding dependent claim 9-13, they do not overcome the deficiencies of the rejected independent claim 8 and they are also rejected.
Regarding claim 14, 
Step 1 Analysis: Claim 14 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 8 recites, in part, determining, based on first tag information of a first image set, a first probability value that a first sample image is annotated with an Nth tag when the first sample image is annotated with an Mth tag, wherein M and N are unequal and are positive integers; and adding the first probability value to second tag information of a second sample image, annotated with the Mth tag, in a second image set., as drafted, are processes that, under broadest reasonable interpretation, covers the performance of the limitation in the mind which falls within the “Mental Processes” grouping of abstract ideas. The limitations of: 
determining, based on first tag information of a first image set, a first probability value that a first sample image is annotated with an Nth tag when the first sample image is annotated with an Mth tag, wherein M and N are unequal and are positive integers can be considered to be an mathematical calculation performed in the human mind,
and adding the first probability value to second tag information of a second sample image, annotated with the Mth tag, in a second image set can be considered to in the human mind, 
determine input features and weights at locations…, can be considered to be an mathematical calculation performed in the human mind,
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “one or more processors” and “a non-transitory storage medium”. Thus, the elements in the claim are recited at a high level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a processor and a non-transitory storage medium to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the limitation of receive input feature information is well-understood, routine, and conventional, as evidenced by MPEP §2106.05(d)(II)(iv), “Storing and retrieving information in memory”. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, these additional elements amount to mere instructions to apply the exception using generic computer components and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
	Regarding dependent claim 15-20, they do not overcome the deficiencies of the rejected independent claim 14 and they are also rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, 11-14 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukui et al. US PG-Pub(US 20120039541 A1).
Regarding Claim 1, Fukui teaches an annotation method, comprising: determining, based on first tag information of a first image set(¶[0001], calculating first feature vectors for partial regions selected from a target image to be processed. ¶[0029] of the instant application’s specification discloses that the tag information pertains to a feature vector.), a first probability value that a first sample image is annotated with an Nth tag when the first sample image is annotated with an Mth tag(¶[0048] The image identification information adding unit 29 is a unit that calculates the probability of a class label for individual feature vectors extracted from a target image (test image) to which an annotation (identification information) is to be added. The examiner interprets that the probability is being calculating for each feature vector extracted from the image.), wherein M and N are unequal and are positive integers(As seen in Fig. 9 the Class Label C1 would correspond to the Nth tag and C2 would correspond to the Mth tag as they are positive integers and not the same label/tag.); and adding the first probability value to second tag information of a second sample image, annotated with the Mth tag, in a second image set.( ¶[0048], A feature vector group extracted from a test image I is represented by G={g.sub.1, g.sub.2, . . . , and g.sub.n}. Here, g.sub.k represents a feature vector extracted from a partial image region I.sup.k of the test image I. The probability to be obtained by the image identification information adding unit 29 is P(c|G), and the label c with P(c|G) of a large value is regarded as a result of annotation. [0049] When a single feature vector is extracted from a single image, the image identification information adding unit 29 calculates the leaf of the decision tree which the feature vector reaches, and determines the frequency distribution of a class label on the leaf, thereby deciding a class label. On the other hand, when plural feature vectors are extracted from a single image, identification may be performed in the individual regions and the average thereof may be calculated. The examiner interprets that the prior art is adding the probability value of each label as seen in figure as seen in Figure 9 the leaves of the decision node’s are incremented by each class label in order to determine if the label is represented in the image.)
Regarding Claim 5, Fukui teaches the annotation method of claim 1, wherein the Nth tag comprises P different sub-tags(Fig 2. Shows a tag with different labels.), and the determining, based on the first tag information of the first image set¶[0001], calculating first feature vectors for partial regions selected from a target image to be processed. ¶[0029] of the instant application’s specification discloses that the tag information pertains to a feature vector.), the first probability value that the first sample image is annotated with the Nth tag when the first sample image is annotated with the Mth tag(¶[0048] The image identification information adding unit 29 is a unit that calculates the probability of a class label for individual feature vectors extracted from a target image (test image) to which an annotation (identification information) is to be added. The examiner interprets that the probability is being calculating for each feature vector extracted from the image.) comprises: determining, based on the first tag information of the first image set, the first probability value that the first sample image is annotated with the P sub-tags when the first sample image is annotated with the Mth tag, wherein the first probability value comprises a probability value that the first sample image is annotated with any one of the sub-tags when the first sample image is annotated with the Mth tag, wherein P is a positive integer greater than 1. ([0049] When a single feature vector is extracted from a single image, the image identification information adding unit 29 calculates the leaf of the decision tree which the feature vector reaches, and determines the frequency distribution of a class label on the leaf, thereby deciding a class label. On the other hand, when plural feature vectors are extracted from a single image, identification may be performed in the individual regions and the average thereof may be calculated, but it is difficult to obtain a high-performance result.
[0050] According to the related art, it is normal to calculate a posterior probability P(c|g) in the case of applying the random forest method to image classification. A set of posterior probabilities P(c|G) may be expressed by the following equation (5) for averaging the posterior probabilities of class labels of individual partial regions, when the number of partial regions is represented by n and each of feature vectors is represented by g (the number is n). The examiner interprets the prior art is calculating a probability for each tag and associating a non-zero value with the subtags.)
Regarding Claim 6, Fukui teaches the annotation method of claim 1, wherein determining, based on the first tag information of the first image set, the first probability value that the first sample image is annotated with the Nth tag when the first sample image is annotated with the Mth tag (¶[0048] The image identification information adding unit 29 is a unit that calculates the probability of a class label for individual feature vectors extracted from a target image (test image) to which an annotation (identification information) is to be added. The examiner interprets that the probability is being calculating for each feature vector extracted from the image.), comprises: acquiring, based on the tag information of the first sample images in the first image set (Figure 9, shows the class label for multiple tags/labels and the frequency in which the label appears in the image), the first sample images annotated with the Mth tag and the number of the first sample images annotated with the Mth tag as a first number(Fig. 9 shows the frequency of each tag and if it appears in the image through the probability table in which C2 can correspond to the Mth tag.); acquiring, from the first sample images annotated with the Mth tag(Figure 9, shows the class label for multiple tags/labels and the frequency in which the label appears in the image.), the number of the first sample images annotated with the Nth tag as a second number(Fig. 9 shows the frequency of each tag and if it appears in the image through the probability table in which C1 can correspond to the Nth tag.);;and determining the first probability value based on a ratio of the second number to the first number(¶[0001], the adding includes deciding the piece of the first identification information for the target image in order to add the piece of the first identification information to the target image by multiplying a prior probability of a piece of the second identification information by a ratio between a first product and a second product, the first product being calculated by multiplying likelihood functions obtained from a proportion of the number of pieces of the second identification information that have reached individual leaves of the group of decision trees with respect to the total number of pieces of the second identification information.)
Regarding Claim 7, Fukui teaches the annotation method of claim 1, further comprising: establishing an associated relationship table among the Mth tag, the Nth tag and the first probability value ([0046] FIG. 9 illustrates an example of a probability table 33. The frequencies of labels C.sub.1, C.sub.2, . . . , and C.sub.n of individual leaves l.sup.1, l.sup.2, . . . , and l.sup.n are recorded.); and storing the associated relationship table (¶[0077], the probability table 33 stored in the memory 3, performs calculation in accordance with equation (7) using the result of the foregoing calculation, and adds a class label of the highest frequency to the entire target image as image identification information (S28) ); wherein adding the first probability value to the second tag information of the second sample image annotated with the Mth tag in the second image set (¶[0048] The image identification information adding unit 29 is a unit that calculates the probability of a class label for individual feature vectors extracted from a target image (test image) to which an annotation (identification information) is to be added.) comprises: querying, from the associated relationship table(¶[0052], discloses the idea of using the probability table to make a decision if the class label is represented in the image.), the first probability value that the first sample image is annotated with the Nth tag when the first sample image is annotated with the Mth tag(As seen in Figure 9, the table represents the probability of each class label/tag being in an image.), and adding the first probability value to the second tag information of the second sample image annotated with the Mth tag in the second image set. (¶[0077] The image identification information adding unit 29 performs calculation in accordance with equation (8) and equation (9) using the feature vectors g output from the feature vector calculating unit 28 and the probability table 33 stored in the memory 3, performs calculation in accordance with equation (7) using the result of the foregoing calculation, and adds a class label of the highest frequency to the entire target image as image identification information (S28).)
Regarding Claim 8, Fukui teaches an annotation device, comprising: one or more processors and a memory configured to store instructions capable of running on the one or more processors (¶[0016] An image identification information adding apparatus 1 includes a controller 2 including a central processing unit (CPU) or the like, a memory 3 including a read only memory (ROM), a random access memory (RAM), a hard disk drive (HDD), and the like for storing various types of programs and data), wherein the one or more processors are configured to run the instructions to implement acts comprising: determining, based on first tag information of a first image set(¶[0001], calculating first feature vectors for partial regions selected from a target image to be processed. ¶[0029] of the instant application’s specification discloses that the tag information pertains to a feature vector.), a first probability value that a first sample image is annotated with an Nth tag when the first sample image is annotated with an Mth tag(¶[0048] The image identification information adding unit 29 is a unit that calculates the probability of a class label for individual feature vectors extracted from a target image (test image) to which an annotation (identification information) is to be added. The examiner interprets that the probability is being calculating for each feature vector extracted from the image.), wherein M and N are unequal and are positive integers(As seen in Fig. 9 the Class Label C1 would correspond to the Nth tag and C2 would correspond to the Mth tag as they are positive integers and not the same label/tag.); and adding the first probability value to second tag information of a second sample image, annotated with the Mth tag, in a second image set.( ¶[0048], A feature vector group extracted from a test image I is represented by G={g.sub.1, g.sub.2, . . . , and g.sub.n}. Here, g.sub.k represents a feature vector extracted from a partial image region I.sup.k of the test image I. The probability to be obtained by the image identification information adding unit 29 is P(c|G), and the label c with P(c|G) of a large value is regarded as a result of annotation. [0049] When a single feature vector is extracted from a single image, the image identification information adding unit 29 calculates the leaf of the decision tree which the feature vector reaches, and determines the frequency distribution of a class label on the leaf, thereby deciding a class label. On the other hand, when plural feature vectors are extracted from a single image, identification may be performed in the individual regions and the average thereof may be calculated. The examiner interprets that the prior art is adding the probability value of each label as seen in figure as seen in Figure 9 the leaves of the decision node’s are incremented by each class label in order to determine if the label is represented in the image.)
Regarding Claim 11, Fukui teaches the annotation device of claim 8, wherein the Nth tag comprises P different sub-tags(Fig 2. Shows a tag with different labels.), , and the acts further comprise: determining, based on the first tag information of the first image set¶[0001], calculating first feature vectors for partial regions selected from a target image to be processed. ¶[0029] of the instant application’s specification discloses that the tag information pertains to a feature vector.), the first probability value that the first sample image is annotated with the Nth tag when the first sample image is annotated with the Mth tag(¶[0048] The image identification information adding unit 29 is a unit that calculates the probability of a class label for individual feature vectors extracted from a target image (test image) to which an annotation (identification information) is to be added. The examiner interprets that the probability is being calculating for each feature vector extracted from the image.) comprises: determining, based on the first tag information of the first image set, the first probability value that the first sample image is annotated with the P sub-tags when the first sample image is annotated with the Mth tag, wherein the first probability value comprises a probability value that the first sample image is annotated with any one of the sub-tags when the first sample image is annotated with the Mth tag, wherein P is a positive integer greater than 1. ([0049] When a single feature vector is extracted from a single image, the image identification information adding unit 29 calculates the leaf of the decision tree which the feature vector reaches, and determines the frequency distribution of a class label on the leaf, thereby deciding a class label. On the other hand, when plural feature vectors are extracted from a single image, identification may be performed in the individual regions and the average thereof may be calculated, but it is difficult to obtain a high-performance result.
[0050] According to the related art, it is normal to calculate a posterior probability P(c|g) in the case of applying the random forest method to image classification. A set of posterior probabilities P(c|G) may be expressed by the following equation (5) for averaging the posterior probabilities of class labels of individual partial regions, when the number of partial regions is represented by n and each of feature vectors is represented by g (the number is n). The examiner interprets the prior art is calculating a probability for each tag and associating a non-zero value with the subtags.)
Regarding Claim 12, Fukui teaches the annotation device of claim 8, wherein the acts further comprise: acquiring, based on the tag information of the first sample images in the first image set (Figure 9, shows the class label for multiple tags/labels and the frequency in which the label appears in the image), the first sample images annotated with the Mth tag and the number of the first sample images annotated with the Mth tag as a first number(Fig. 9 shows the frequency of each tag and if it appears in the image through the probability table in which C2 can correspond to the Mth tag.); acquiring, from the first sample images annotated with the Mth tag(Figure 9, shows the class label for multiple tags/labels and the frequency in which the label appears in the image.), the number of the first sample images annotated with the Nth tag as a second number(Fig. 9 shows the frequency of each tag and if it appears in the image through the probability table in which C1 can correspond to the Nth tag.);;and determining the first probability value based on a ratio of the second number to the first number(¶[0001], the adding includes deciding the piece of the first identification information for the target image in order to add the piece of the first identification information to the target image by multiplying a prior probability of a piece of the second identification information by a ratio between a first product and a second product, the first product being calculated by multiplying likelihood functions obtained from a proportion of the number of pieces of the second identification information that have reached individual leaves of the group of decision trees with respect to the total number of pieces of the second identification information.)
Regarding Claim 13, Fukui teaches the annotation device of claim 8, wherein the acts further comprise: establishing an associated relationship table among the Mth tag, the Nth tag and the first probability value ([0046] FIG. 9 illustrates an example of a probability table 33. The frequencies of labels C.sub.1, C.sub.2, . . . , and C.sub.n of individual leaves l.sup.1, l.sup.2, . . . , and l.sup.n are recorded.); and storing the associated relationship table (¶[0077], the probability table 33 stored in the memory 3, performs calculation in accordance with equation (7) using the result of the foregoing calculation, and adds a class label of the highest frequency to the entire target image as image identification information (S28) ); wherein adding the first probability value to the second tag information of the second sample image annotated with the Mth tag in the second image set (¶[0048] The image identification information adding unit 29 is a unit that calculates the probability of a class label for individual feature vectors extracted from a target image (test image) to which an annotation (identification information) is to be added.) comprises: querying, from the associated relationship table(¶[0052], discloses the idea of using the probability table to make a decision if the class label is represented in the image.), the first probability value that the first sample image is annotated with the Nth tag when the first sample image is annotated with the Mth tag(As seen in Figure 9, the table represents the probability of each class label/tag being in an image.), and adding the first probability value to the second tag information of the second sample image annotated with the Mth tag in the second image set. (¶[0077] The image identification information adding unit 29 performs calculation in accordance with equation (8) and equation (9) using the feature vectors g output from the feature vector calculating unit 28 and the probability table 33 stored in the memory 3, performs calculation in accordance with equation (7) using the result of the foregoing calculation, and adds a class label of the highest frequency to the entire target image as image identification information (S28).)
Regarding Claim 14, Fukui teaches a non-transitory storage medium having stored thereon computer-executable instructions(¶[0016] An image identification information adding apparatus 1 includes a controller 2 including a central processing unit (CPU) or the like, a memory 3 including a read only memory (ROM), a random access memory (RAM), a hard disk drive (HDD), and the like for storing various types of programs and data), determining, based on first tag information of a first image set(¶[0001], calculating first feature vectors for partial regions selected from a target image to be processed. ¶[0029] of the instant application’s specification discloses that the tag information pertains to a feature vector.), a first probability value that a first sample image is annotated with an Nth tag when the first sample image is annotated with an Mth tag(¶[0048] The image identification information adding unit 29 is a unit that calculates the probability of a class label for individual feature vectors extracted from a target image (test image) to which an annotation (identification information) is to be added. The examiner interprets that the probability is being calculating for each feature vector extracted from the image.), wherein M and N are unequal and are positive integers(As seen in Fig. 9 the Class Label C1 would correspond to the Nth tag and C2 would correspond to the Mth tag as they are positive integers and not the same label/tag.); and adding the first probability value to second tag information of a second sample image, annotated with the Mth tag, in a second image set.( ¶[0048], A feature vector group extracted from a test image I is represented by G={g.sub.1, g.sub.2, . . . , and g.sub.n}. Here, g.sub.k represents a feature vector extracted from a partial image region I.sup.k of the test image I. The probability to be obtained by the image identification information adding unit 29 is P(c|G), and the label c with P(c|G) of a large value is regarded as a result of annotation. [0049] When a single feature vector is extracted from a single image, the image identification information adding unit 29 calculates the leaf of the decision tree which the feature vector reaches, and determines the frequency distribution of a class label on the leaf, thereby deciding a class label. On the other hand, when plural feature vectors are extracted from a single image, identification may be performed in the individual regions and the average thereof may be calculated. The examiner interprets that the prior art is adding the probability value of each label as seen in figure as seen in Figure 9 the leaves of the decision node’s are incremented by each class label in order to determine if the label is represented in the image.)
Regarding Claim 18, Fukui teaches the non-transitory storage medium of claim 14, wherein the Nth tag comprises P different sub-tags(Fig 2. Shows a tag with different labels.), and the determining, based on the first tag information of the first image set¶[0001], calculating first feature vectors for partial regions selected from a target image to be processed. ¶[0029] of the instant application’s specification discloses that the tag information pertains to a feature vector.), the first probability value that the first sample image is annotated with the Nth tag when the first sample image is annotated with the Mth tag(¶[0048] The image identification information adding unit 29 is a unit that calculates the probability of a class label for individual feature vectors extracted from a target image (test image) to which an annotation (identification information) is to be added. The examiner interprets that the probability is being calculating for each feature vector extracted from the image.) comprises: determining, based on the first tag information of the first image set, the first probability value that the first sample image is annotated with the P sub-tags when the first sample image is annotated with the Mth tag, wherein the first probability value comprises a probability value that the first sample image is annotated with any one of the sub-tags when the first sample image is annotated with the Mth tag, wherein P is a positive integer greater than 1. ([0049] When a single feature vector is extracted from a single image, the image identification information adding unit 29 calculates the leaf of the decision tree which the feature vector reaches, and determines the frequency distribution of a class label on the leaf, thereby deciding a class label. On the other hand, when plural feature vectors are extracted from a single image, identification may be performed in the individual regions and the average thereof may be calculated, but it is difficult to obtain a high-performance result.
[0050] According to the related art, it is normal to calculate a posterior probability P(c|g) in the case of applying the random forest method to image classification. A set of posterior probabilities P(c|G) may be expressed by the following equation (5) for averaging the posterior probabilities of class labels of individual partial regions, when the number of partial regions is represented by n and each of feature vectors is represented by g (the number is n). The examiner interprets the prior art is calculating a probability for each tag and associating a non-zero value with the subtags.)
Regarding Claim 19, Fukui teaches the non-transitory storage medium of claim 14, wherein determining, based on the first tag information of the first image set, the first probability value that the first sample image is annotated with the Nth tag when the first sample image is annotated with the Mth tag (¶[0048] The image identification information adding unit 29 is a unit that calculates the probability of a class label for individual feature vectors extracted from a target image (test image) to which an annotation (identification information) is to be added. The examiner interprets that the probability is being calculating for each feature vector extracted from the image.), comprises: acquiring, based on the tag information of the first sample images in the first image set (Figure 9, shows the class label for multiple tags/labels and the frequency in which the label appears in the image), the first sample images annotated with the Mth tag and the number of the first sample images annotated with the Mth tag as a first number(Fig. 9 shows the frequency of each tag and if it appears in the image through the probability table in which C2 can correspond to the Mth tag.); acquiring, from the first sample images annotated with the Mth tag(Figure 9, shows the class label for multiple tags/labels and the frequency in which the label appears in the image.), the number of the first sample images annotated with the Nth tag as a second number(Fig. 9 shows the frequency of each tag and if it appears in the image through the probability table in which C1 can correspond to the Nth tag.);;and determining the first probability value based on a ratio of the second number to the first number(¶[0001], the adding includes deciding the piece of the first identification information for the target image in order to add the piece of the first identification information to the target image by multiplying a prior probability of a piece of the second identification information by a ratio between a first product and a second product, the first product being calculated by multiplying likelihood functions obtained from a proportion of the number of pieces of the second identification information that have reached individual leaves of the group of decision trees with respect to the total number of pieces of the second identification information.)


Regarding Claim 20, Fukui teaches the non-transitory storage medium of claim 14, wherein the acts further comprise: establishing an associated relationship table among the Mth tag, the Nth tag and the first probability value ([0046] FIG. 9 illustrates an example of a probability table 33. The frequencies of labels C.sub.1, C.sub.2, . . . , and C.sub.n of individual leaves l.sup.1, l.sup.2, . . . , and l.sup.n are recorded.); and storing the associated relationship table (¶[0077], the probability table 33 stored in the memory 3, performs calculation in accordance with equation (7) using the result of the foregoing calculation, and adds a class label of the highest frequency to the entire target image as image identification information (S28) ); wherein adding the first probability value to the second tag information of the second sample image annotated with the Mth tag in the second image set (¶[0048] The image identification information adding unit 29 is a unit that calculates the probability of a class label for individual feature vectors extracted from a target image (test image) to which an annotation (identification information) is to be added.) comprises: querying, from the associated relationship table(¶[0052], discloses the idea of using the probability table to make a decision if the class label is represented in the image.), the first probability value that the first sample image is annotated with the Nth tag when the first sample image is annotated with the Mth tag(As seen in Figure 9, the table represents the probability of each class label/tag being in an image.), and adding the first probability value to the second tag information of the second sample image annotated with the Mth tag in the second image set. (¶[0077] The image identification information adding unit 29 performs calculation in accordance with equation (8) and equation (9) using the feature vectors g output from the feature vector calculating unit 28 and the probability table 33 stored in the memory 3, performs calculation in accordance with equation (7) using the result of the foregoing calculation, and adds a class label of the highest frequency to the entire target image as image identification information (S28).)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 9-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. US PG-Pub(US 20120039541 A1) in view of Zhang et al. US PG-Pub(US 20220067421 A1).
Regarding Claim 2, Fukui teaches the annotation method of claim 1, Fukui does not explicitly teach further comprising: acquiring a third image set in a target application scenario, wherein the third image set comprises third sample images; and annotating different image features of the third sample images by using different types of tags to obtain the first image set before determining, based on the first tag information of the first image set, the first probability value.
Zhang teaches further comprising: acquiring a third image set in a target application scenario, wherein the third image set comprises third sample images([0149] The data acquirer 1510-1 may obtain image data captured by a camera or received from an external device via a network. Alternatively, the data acquirer 1510-1 may obtain preview image data recognized by a camera. The examiner interprets the prior art is obtaining multiple images ); and annotating different image features of the third sample images by using different types of tags to obtain the first image set before determining, based on the first tag information of the first image set, the first probability value(¶[0033] In an exemplary embodiment, the obtaining of the label of the first image may include obtaining a plurality of labels of the first image and probability values respectively corresponding to the plurality of labels, and the calculating of the degree of relevance may include, for each of the at least one candidate reference image to which the same one or more visual sentiment labels as one or more of the plurality of labels of the first image are assigned, calculating an average of probability values respectively corresponding to the one or more labels as the degree of relevance.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Fukui with Zhang in order to annotate different image features of the third sample images by using different types of tags to obtain the first image set. One skilled in the art would have been motivated to modify Fukui in this manner in order to simulate functions of a human brain such as cognition and decision-making by using machine learning algorithms such as deep learning. (Zhang, ¶[0001])
Regarding Claim 3, Fukui teaches the annotation method of claim 1, Fukui does not explicitly teach further comprising: classifying the second sample images in the second image set according to a type of tag to obtain subsets of the second image set, wherein each of the sample images in a same subset is annotated with the Mth tag.
Zhang teaches further comprising: classifying the second sample images in the second image set according to a type of tag to obtain subsets of the second image set, wherein each of the sample images in a same subset is annotated with the Mth tag.(¶[0075] The image processing apparatus 100 selects a target reference image to which the same visual sentiment label as a label of the first image 10 is assigned, and as shown in FIG. 4, each reference image may be assigned some of visual sentiment labels 31 for describing the corresponding reference image. [0076] For example, ‘beautiful sunset’, ‘blue sky’, and ‘amazing beach’ among the visual sentiment labels 31 may be assigned to reference image 1, and ‘beautiful sunrise’ and ‘large mountain’ thereamong may be assigned to reference image 2. The examiner interprets the prior art is calculating if the label is present in the second image set.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Fukui with Zhang in order classify the second set of image data with the appropriate label. One skilled in the art would have been motivated to modify Fukui in this manner in order to simulate functions of a human brain such as cognition and decision-making by using machine learning algorithms such as deep learning. (Zhang, ¶[0001])
Regarding Claim 4, the combination of Fukui and Zhang teaches the annotation method of claim 3, wherein adding the first probability value to the second tag information of the second sample image annotated with the Mth tag in the second image set (Fukui, ¶0048] The image identification information adding unit 29 is a unit that calculates the probability of a class label for individual feature vectors extracted from a target image (test image) to which an annotation (identification information) is to be added.) comprises: for each of the subsets of the second image set, adding in bulk the first probability value to the second tag information of the second sample images annotated with the Mth tag. (Fukui, ¶[0048] The image identification information adding unit 29 is a unit that calculates the probability of a class label for individual feature vectors extracted from a target image (test image) to which an annotation (identification information) is to be added. A feature vector group extracted from a test image I is represented by G={g.sub.1, g.sub.2, . . . , and g.sub.n}. Here, g.sub.k represents a feature vector extracted from a partial image region I.sup.k of the test image I. The probability to be obtained by the image identification information adding unit 29 is P(c|G), and the label c with P(c|G) of a large value is regarded as a result of annotation. [0049] When a single feature vector is extracted from a single image, the image identification information adding unit 29 calculates the leaf of the decision tree which the feature vector reaches, and determines the frequency distribution of a class label on the leaf, thereby deciding a class label. On the other hand, when plural feature vectors are extracted from a single image, identification may be performed in the individual regions and the average thereof may be calculated)
Regarding Claim 9, Fukui teaches the annotation device of claim 8, Fukui does not explicitly teach wherein the acts further comprise: acquiring a third image set in a target application scenario, wherein the third image set comprises third sample images; and annotating different image features of the third sample images by using different types of tags to obtain the first image set.
Zhang teaches wherein the acts further comprise: acquiring a third image set in a target application scenario, wherein the third image set comprises third sample images([0149] The data acquirer 1510-1 may obtain image data captured by a camera or received from an external device via a network. Alternatively, the data acquirer 1510-1 may obtain preview image data recognized by a camera. The examiner interprets the prior art is obtaining multiple images ); and annotating different image features of the third sample images by using different types of tags to obtain the first image set before determining, based on the first tag information of the first image set, the first probability value(¶[0033] In an exemplary embodiment, the obtaining of the label of the first image may include obtaining a plurality of labels of the first image and probability values respectively corresponding to the plurality of labels, and the calculating of the degree of relevance may include, for each of the at least one candidate reference image to which the same one or more visual sentiment labels as one or more of the plurality of labels of the first image are assigned, calculating an average of probability values respectively corresponding to the one or more labels as the degree of relevance.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Fukui with Zhang in order to annotate different image features of the third sample images by using different types of tags to obtain the first image set. One skilled in the art would have been motivated to modify Fukui in this manner in order to simulate functions of a human brain such as cognition and decision-making by using machine learning algorithms such as deep learning. (Zhang, ¶[0001])
Regarding Claim 10, Fukui teaches the annotation device of claim 8, Fukui does not explicitly teach wherein the acts further comprise: classifying the second sample images in the second image set according to a type of tag to obtain subsets of the second image set, wherein each of the sample images in a same subset is annotated with the Mth tag, for each of the subsets of the second image set, adding in bulk the first probability value to the second tag information of the second sample images annotated with the Mth tag.
Zhang teaches wherein the acts further comprise: classifying the second sample images in the second image set according to a type of tag to obtain subsets of the second image set, wherein each of the sample images in a same subset is annotated with the Mth tag, for each of the subsets of the second image set, adding in bulk the first probability value to the second tag information of the second sample images annotated with the Mth tag.(¶[0075] The image processing apparatus 100 selects a target reference image to which the same visual sentiment label as a label of the first image 10 is assigned, and as shown in FIG. 4, each reference image may be assigned some of visual sentiment labels 31 for describing the corresponding reference image. [0076] For example, ‘beautiful sunset’, ‘blue sky’, and ‘amazing beach’ among the visual sentiment labels 31 may be assigned to reference image 1, and ‘beautiful sunrise’ and ‘large mountain’ thereamong may be assigned to reference image 2. The examiner interprets the prior art is calculating if the label is present in the second image set.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Fukui with Zhang in order classify the second set of image data with the appropriate label. One skilled in the art would have been motivated to modify Fukui in this manner in order to simulate functions of a human brain such as cognition and decision-making by using machine learning algorithms such as deep learning. (Zhang, ¶[0001])

Regarding Claim 15, Fukui teaches the non-transitory storage medium of claim 14, Fukui does not explicitly teach wherein the annotation method further comprises: before the determining, based on the first tag information of the first image set, the first probability value that the first sample image is annotated with the Nth tag when the first sample image is annotated with the Mth tag, acquiring a third image set in a target application scenario, wherein the third image set comprises third sample images; and annotating different image features of the third sample images by using different types of tags to obtain the first image set.
Zhang teaches wherein the annotation method further comprises: : before the determining, based on the first tag information of the first image set, the first probability value that the first sample image is annotated with the Nth tag when the first sample image is annotated with the Mth tag (¶[0150] The preprocessor 1510-2 may preprocess the obtained data such that the obtained data may be used in training for determining a situation. The preprocessor 1510-2 may process the obtained data into a preset format so that the model trainer 1510-4 to be described later may use the obtained data in training for determining a situation.) acquiring a third image set in a target application scenario, wherein the third image set comprises third sample images([0149] The data acquirer 1510-1 may obtain image data captured by a camera or received from an external device via a network. Alternatively, the data acquirer 1510-1 may obtain preview image data recognized by a camera. The examiner interprets the prior art is obtaining multiple images ); and annotating different image features of the third sample images by using different types of tags to obtain the first image set before determining, based on the first tag information of the first image set, the first probability value(¶[0033] In an exemplary embodiment, the obtaining of the label of the first image may include obtaining a plurality of labels of the first image and probability values respectively corresponding to the plurality of labels, and the calculating of the degree of relevance may include, for each of the at least one candidate reference image to which the same one or more visual sentiment labels as one or more of the plurality of labels of the first image are assigned, calculating an average of probability values respectively corresponding to the one or more labels as the degree of relevance.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Fukui with Zhang in order to annotate different image features of the third sample images by using different types of tags to obtain the first image set. One skilled in the art would have been motivated to modify Fukui in this manner in order to simulate functions of a human brain such as cognition and decision-making by using machine learning algorithms such as deep learning. (Zhang, ¶[0001])
Regarding Claim 16, Fukui teaches the non-transitory storage medium of claim 14, Fukui does not explicitly teach wherein the acts further comprise: classifying the second sample images in the second image set according to a type of tag to obtain subsets of the second image set, wherein each of the sample images in a same subset is annotated with the Mth tag.
Zhang teaches wherein the acts further comprise: classifying the second sample images in the second image set according to a type of tag to obtain subsets of the second image set, wherein each of the sample images in a same subset is annotated with the Mth tag.(¶[0075] The image processing apparatus 100 selects a target reference image to which the same visual sentiment label as a label of the first image 10 is assigned, and as shown in FIG. 4, each reference image may be assigned some of visual sentiment labels 31 for describing the corresponding reference image. [0076] For example, ‘beautiful sunset’, ‘blue sky’, and ‘amazing beach’ among the visual sentiment labels 31 may be assigned to reference image 1, and ‘beautiful sunrise’ and ‘large mountain’ thereamong may be assigned to reference image 2. The examiner interprets the prior art is calculating if the label is present in the second image set.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Fukui with Zhang in order classify the second set of image data with the appropriate label. One skilled in the art would have been motivated to modify Fukui in this manner in order to simulate functions of a human brain such as cognition and decision-making by using machine learning algorithms such as deep learning. (Zhang, ¶[0001])
Regarding Claim 17, the combination of Fukui and Zhang teaches the non-transitory storage medium of claim 16, wherein adding the first probability value to the second tag information of the second sample image annotated with the Mth tag in the second image set (Fukui, ¶0048] The image identification information adding unit 29 is a unit that calculates the probability of a class label for individual feature vectors extracted from a target image (test image) to which an annotation (identification information) is to be added.) comprises: for each of the subsets of the second image set, adding in bulk the first probability value to the second tag information of the second sample images annotated with the Mth tag. (Fukui, ¶[0048] The image identification information adding unit 29 is a unit that calculates the probability of a class label for individual feature vectors extracted from a target image (test image) to which an annotation (identification information) is to be added. A feature vector group extracted from a test image I is represented by G={g.sub.1, g.sub.2, . . . , and g.sub.n}. Here, g.sub.k represents a feature vector extracted from a partial image region I.sup.k of the test image I. The probability to be obtained by the image identification information adding unit 29 is P(c|G), and the label c with P(c|G) of a large value is regarded as a result of annotation. [0049] When a single feature vector is extracted from a single image, the image identification information adding unit 29 calculates the leaf of the decision tree which the feature vector reaches, and determines the frequency distribution of a class label on the leaf, thereby deciding a class label. On the other hand, when plural feature vectors are extracted from a single image, identification may be performed in the individual regions and the average thereof may be calculated)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663